Title: To James Madison from Alexander J. Dallas, 29 July 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dr. Sir.
                        29 July 1815
                    
                    I have the pleasure of acknowledging the reciept of your letter of the 24. inst. I hope you will be able to enjoy the calm of Montpelier until the close of October. It does not appear probable, that the return of our Envoys will render it necessary to change the scene. Their protracted absence, and unconscionable silence, authorise a conjecture, that they have been negotiating with the British Government; but I am more inclined, at present, to think that Mr. Bayard’s sickness, and other merely accidental causes, will account for all that seems so unaccountable. I will attend to your request, respecting the War Department, should the Neptune, or her Passengers, arrive at Philadelphia.
                    It would have been received very kindly, I know, throughout the circle of Gov. Nicholas’s family connections, if the boon requested for his Son could have been granted. The difficulty is great, however, after Mr. Jefferson’s statement of it; and I have written an explanatory letter to Gov. Nicholas upon the subject. I have assured him of your good dispositions; and expressed a wish that the matter might rest for the present, with a promise, that if anything happened to alter the claim of occupancy, I would hasten to present his application again to your view. I do not reccollect any other case, that would interfere with Col. Nicholas. I inclose Mr Jefferson’s letter.
                    A communication from Bremen, which is now forwarded, claims the benefit of the Act, respecting the countervailing duties. It will, perhaps, be thought proper to settle some general rules, upon the execution of the Act: 1: As to the proof which is to be submitted to you, that the discriminating duties of a foreign nation are abolished and 2d. As to the mode of announcing your assent, that the law shall be executed in favor of such nation. But I think policy requires, that the decision should not be made in detail, upon every application, of every petty State; and no great evil can arise, if the subject be kept under advisement, until the general Tariff has been regulated by Congress.
                    The Barratarians are committing every kind of outrage. The naval force employed against them is not adequate; nor do I think that the evil will be destroyed effectually by breaking up the establishment at Barrataria, for other haunts, equally secure, can be found in the neighbourhood. The subordinate, as well as the principal, pirates, must be brought to examplary justice; and perhaps, you would think it adviseable to offer a reward for apprehending them.
                    The affair of Malden, and Isle-aux-bois blanc, seems to be pretty well arranged. As soon as Michillimacknac is surrendered, I propose to direct a paragraph to be published in the National Intelligence[r] on the subject.
                    
                    The New-York Banks embarrass me; but all the other important Banks, which have stopped specie payments, will adopt the Treasury proposition. Upon the whole, I have no cause to complain of a want of success. I inclose the Circular intended to be issued on the 1: of August.
                    M. Serrurier’s re-appointment is something for the Gazettes to carp at; but the fate of Napoleon is, probably, fixed before this day; and the chances are in favor of his holding the throne. I am, Dear Sir, most respectfully & faithfully Yrs.
                    
                        A. J. Dallas
                    
                